Citation Nr: 0934069	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-13 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a scar on the left 
forearm.  

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia, bipolar 
disorder, and anxiety.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for loss of nerves in 
the bilateral hands and fingers.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1981.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for a right knee condition, a right shoulder 
condition, a pinched nerve in the back, scar on the left 
forearm, bipolar disorder, anxiety disorder, PTSD, loss of 
nerves in the left hand and fingers, loss of nerves in the 
right hand and fingers, and schizophrenia.  

The issues have been recharacterized to comport to the 
evidence of record, including the April 2007 statement of the 
case (SOC) and the Veteran's May 2007 substantive appeal to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  





FINDINGS OF FACT

1.  A right knee disability was not diagnosed in service or 
for many years thereafter, and the preponderance of evidence 
is against a finding that the current right knee disability 
is related to service.  

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has a right shoulder disability.  

3.  The preponderance of evidence is against a finding that 
the current back disability is related to service.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has a scar on the left forearm.  

5.  An acquired psychiatric disability, to include 
schizophrenia, bipolar disorder, and anxiety, was not 
diagnosed in service or for many years thereafter, and the 
preponderance of evidence is against a finding that the 
acquired psychiatric disability is related to service.  

6.  The preponderance of the evidence is against a finding 
that the Veteran currently has loss of nerves in the 
bilateral hands and fingers.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

4.  A scar on the left forearm was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).  

5.  An acquired psychiatric disability, to include 
schizophrenia, bipolar disorder, and anxiety, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2008).  

6.  Loss of nerves in the bilateral hands and fingers was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2005 and November 2005, and post-
adjudication notice by letter dated in May 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed right shoulder 
disability, scar on the left forearm, and loss of nerves in 
the bilateral hands and fingers.  VA's duty to assist 
doctrine does not require that the Veteran be afforded a 
medical examination, however, because there is no competent 
evidence that the claimed disabilities currently exist.  See, 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  
A medical examination was not provided regarding the etiology 
of the claimed right knee, back, or acquired psychiatric 
disabilities.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because there is no competent or credible evidence, including 
a continuity of symptomatology, indicating an association 
between the in-service back injury and the current back 
disability, and in regards to the claimed right knee and 
acquired psychiatric disabilities, there is no competent or 
credible evidence indicating an association between an event, 
injury, or disease during service and the current 
disabilities.  See McLendon, 20 Vet. App. at 82-83; Charles, 
16 Vet. App. at 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Right Shoulder, Scar, and Loss of Nerves in the Bilateral 
Hands and Fingers

The Veteran seeks service connection for a right shoulder 
disability, a scar on the left forearm, and loss of nerves in 
the bilateral hands and fingers.  He claims that he is 
presently suffering from a right shoulder disability as a 
result of a 2 story fall he suffered while in Korea, and 
indicates that he is presently suffering from loss of nerves 
in the bilateral hands and fingers as a result of service.  
He also claims that he currently has a scar on his left 
forearm as a result of being cut with glass while in Korea.  

The medical evidence of record does not show any current 
diagnoses related to the Veteran's right shoulder, the nerves 
of either of his hands or fingers, or the left forearm.  
Additionally, STRs do not indicate an in-service injury of, 
or treatment for, the Veteran's right shoulder, his hands or 
fingers, or his left forearm.  VA treatment records dated in 
December 2001 noted that a physical examination of the 
Veteran's extremities revealed a decreased range of motion in 
the knees bilateral; otherwise unremarkable.  

Regardless of whether the Veteran had injuries to his right 
shoulder or bilateral hands and fingers or cut his left 
forearm as he claims during service, service connection 
cannot be granted if there is no present disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service is not enough; there 
must be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain alone, without 
a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that he has a right 
shoulder disability, a scar on his left forearm, and loss of 
nerves in the bilateral hands and fingers, and that these 
disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of his claimed disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the medical evidence of record, including the 
December 2001 VA treatment record, which does not show any 
diagnoses related to his right shoulder, left forearm, or his 
bilateral hands or fingers.  See Jandreau, 492 F.3d at 1372.   

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a right shoulder disability, a scar on the left forearm, and 
loss of nerves in the bilateral hands and fingers is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102.  

II.  Right Knee, Back, and Acquired Psychiatric Disabilities

The Veteran seeks service connection for right knee, back, 
and acquired psychiatric disabilities.  He claims that he is 
presently suffering from right knee and pinched nerve in his 
back disabilities due to a 2 story fall he suffered while in 
Korea.  He also indicates that his bipolar disorder, 
schizophrenia, and anxiety are related to service.  

The record shows current right knee, back, and acquired 
psychiatric disabilities.  

August 1999 VA treatment records note that the Veteran had a 
past medical history of knee meniscus, back surgery, and 
arthritis.  August 1999 VA treatment records note assessments 
of status post bilateral knee surgery and status post back 
injury.  VA treatment records dated in December 2001 note 
that a physical examination revealed that the Veteran had 
pain and decreased range of motion in his knees, bilaterally, 
and a diagnosis of knee and back problems was given.  
Finally, an October 2004 VA treatment record notes that the 
Veteran has crepitus in his right knee and a diagnosis of 
degenerative joint disease was given.  

VA treatment records dated in August 1999 note a diagnosis of 
schizophrenia and history of bipolar disorder; December 2001 
treatment records note a problem of depression; March 2005 VA 
treatment records note a diagnosis of anxiety disorder not 
otherwise specified; and March 2005 VA treatment records note 
a diagnosis of depression with psychotic features.  

STRs do not indicate any injuries related to, or treatment 
for, the Veteran's right knee.  Likewise, STRs and the 
Veteran's personnel records do not indicate any treatment 
for, or complaints of, any type of psychiatric or mental 
problem.   STRs dated in February 1979 note complaints of low 
back pain, and that the Veteran was given an assessment of 
back strain (lumbodorsal fascia).  A June 1981 document notes 
that the Veteran declined undergoing a separation 
examination.  

Regardless of the fact that the Veteran had in-service 
treatment for his back, there is simply no competent evidence 
that the Veteran's current back disability is related to 
service; nor is there any competent evidence indicating that 
his current right knee or psychiatric disabilities are 
related to service.  

The favorable evidence consists of the Veteran's contentions 
that his current right knee, back, and acquired psychiatric 
disabilities are related service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of right knee, back, and 
acquired psychiatric disabilities of record are approximately 
28 years after the Veteran was discharged from active service 
and from when his claimed injuries and disabilities during 
service occurred.  The passage of approximately 28 years 
before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  
See Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson 
v. West, 12 Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that his right knee, back, 
and acquired psychiatric disabilities are related to service.  
The Board notes the Veteran's contentions that his claimed 
disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinions are entitled to be accorded some 
probative value, they do not outweigh the evidence of record, 
which shows that the Veteran's right knee, back, and acquired 
psychiatric disabilities did not develop for many years after 
service.  See Jandreau, supra.  

The preponderance of the evidence is against the claimed 
right knee, back, and acquired psychiatric disabilities; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a scar on the left 
forearm is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, bipolar disorder, and 
anxiety, is denied.  

Entitlement to service connection for loss of nerves in the 
bilateral hands and fingers is denied.  



REMAND

The Veteran seeks service connection for PTSD, which he 
claims is related to seeing a person cut in half by the rotor 
blades of a helicopter in the summer of 1980 while serving at 
Fort Hood, Texas.  The Veteran reported that he was assigned 
to unit 2nd AD and that he cannot remember the deceased man's 
name or unit.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran has been diagnosed with PTSD.  VA mental health 
treatment records dated in July 2005 note that the Veteran 
was given an assessment of PTSD, stable, and that the 
Veteran's active problems include PTSD.  The treating 
clinician was a psychiatrist.  

Personnel records show the Veteran served as a helicopter 
repairer at Fort Hood, Texas, in the summer of 1980.

The Veteran has provided the specific timeframe and location 
of the claimed traumatic experience.  His personnel records 
support his contentions.  To ensure that VA has met its duty 
to assist the appellant in developing the evidence in support 
of his claim pursuant to 38 U.S.C.A. § 5103A, this case must 
be remanded to verify whether the claimed traumatic 
experience occurred during the periods of May 1, 1980 to July 
31, 1980, and August 1, 1980 to October 31, 1980.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
the National Archives, and any other 
sources deemed necessary and verify 
whether a serviceman died in a helicopter 
accident during the periods of May 1, 1980 
to July 31, 1980, and August 1, 1980 to 
October 31, 1980 at Fort Hood, Texas.  The 
Board notes that the Veteran need not have 
been personally acquainted with, or know 
the name of, the claimed deceased 
serviceman to establish PTSD.  As many 
details as possible concerning any fatal 
accident involving a helicopter should be 
documented.  

2.  If, and only if, the Veteran's claimed 
stressor is verified, schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current PTSD disability.  As to any PTSD 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his verified 
stressor.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


